 1

 2 William E. Bonham
   Attorney at law
 3 Hotel de’France Bldg., Old Sacramento
   916 Second Street, 2nd Floor, Suite A
 4 Sacramento, CA 95814

 5 Telephone: (916) 557-1113
   Facsimile:   (916) 557-1118
 6 Email: billbonham@mylaw.comcastbiz.net

 7

 8 Attorney for WILLIAM THOMAS BERUMEN

 9
10

11
                                 IN THE UNITED STATES DISTRICT COURT
12
                                     EASTERN DISTRICT OF CALIFORNIA
13

14
     UNITED STATES OF AMERICA,                           CASE NO. 2:10-CR-00044-WBS
15
                                   Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
16                                                       ADMIT/DENY HEARING; ORDER
                            v.
17                                                       DATE: March 16, 2020
     WILLIAM THOMAS BERUMEN,                             TIME: 9:00 a.m.
18                                                       COURT: Hon. William B. Shubb
                                   Defendant.
19

20
                                                 STIPULATION
21
            Defendant William Thomas Berumen, by and through his counsel of record, and plaintiff United
22
     States of America, by and through its counsel of record, hereby stipulate as follows:
23
            1.      By previous order, this matter was set for an admit/deny hearing on March 16, 2020.
24
            2.      By this stipulation, the defendant now moves to continue the admit/deny hearing until
25
     March 30, 2020 at 9:00 a.m.
26
            3.      The parties agree and stipulate, and request that the Court find the following:
27
                    a)     Counsel for the defendant has been working diligently to understand and evaluate
28
            the defendant’s mental health history as it pertains to the violations of supervised release alleged
      STIPULATION REGARDING CONTINUANCE OF                1
30    ADMIT/DENY HEARING
 1        in this matter.

 2                b)        Counsel for the defendant requires additional time to discuss and negotiate a

 3        potential disposition in this matter with the assigned Probation Officer.

 4                c)        The government does not object to the continuance.

 5                d)        The provisions of the Speedy Trial Act are inapplicable because this matter is

 6        before the Court due to the defendant’s violation of the terms of his supervised release.

 7

 8        IT IS SO STIPULATED.

 9
10

11

12 Dated: March 12, 2020                                     /s/ WILLIAM BONHAM
                                                             WILLIAM BONHAM
13                                                           Counsel for Defendant
                                                             WILLIAM THOMAS
14
                                                             BERUMEN
15

16 Dated: March 12, 2020                                     MCGREGOR W. SCOTT
                                                             United States Attorney
17

18                                                           /s/ SAM STEFANKI
                                                             SAM STEFANKI
19                                                           Assistant United States Attorney

20
21

22
                                            FINDINGS AND ORDER
23
          IT IS SO FOUND AND ORDERED.
24
          Dated: March 12, 2020
25

26
27

28

     STIPULATION REGARDING CONTINUANCE OF                2
30   ADMIT/DENY HEARING
